                                                                                February 24, 2020

           VIA ECF

           Honorable William H. Pauley, III
           United States Magistrate Judge
           Southern District of New York
           500 Pearl Street, Room 1920
           New York, NY 10007

                             Re:     Hadwan v. United States Department of State et al.
                                     Docket No. 1:17-cv-00578 (WHP)

           Honorable Judge Pauley:

                   This office represents the Plaintiff in the above-referenced matter. Plaintiff’s counsel writes
           to request an adjournment of the pre-motion conference set for March 10, 2020 at 02:30pm.
           Plaintiff’s counsel has a hearing in the Western District of New York that day and would be unable
           to attend the scheduled hearing.

                  Defendants’ counsel consents to the request and the parties agree to and propose the
           following dates: March 20, 2020, March 27, 2020 or April 7, 2020.


                      Thank you for your time and attention to this matter.

                                                           Respectfully Submitted,

                                                           /s/ Julie Goldberg
                                                           Julie A. Goldberg, Esq.
                                                           GOLDBERG & ASSOCIATES
                                                           Attorney for Plaintiff

           cc via ECF:       AUSA Brandon Waterman                  "QQMJDBUJPOHSBOUFE5IFQSFNPUJPODPOGFSFODF
                                                                    PSJHJOBMMZTDIFEVMFEGPS.BSDI BUQNJT
                                                                    BEKPVSOFEUP.BSDI BUBN




                    %BUFE'FCSVBSZ 
                           /FX:PSL /FX:PSL

NEW YORK                                                                                                    LOS ANGELES
5586 Broadway, Third Floor                                                                                14370 Ventura Blvd.
Bronx, NY 10463                                                                                       Sherman Oaks, CA 91423
Tel. 718.432.1022                                                                                           Tel. 818.999.1599
Fax. 718.432.1044                                                                                           Fax. 818.343.3933
